BIRD, Judge.
Appellant’s sole plea for reversal is that of excessive damages. Appellee, a woman, was awarded $5,056 for injuries received when attacked by a seventy-pound dog. There were twenty-five visible punctures and tears in her arm, one on the knee and one on the ankle. It took a few minutes for the owner to pull the dog loose from her. In the owner’s own words, “it took a while * * * and all I could do was pull off hair and skin. I finally got on the chain”.
Within a period of about six weeks she visited one doctor seventeen times for treatment of the physical wounds. She claims to have suffered a severe nervous shock from the experience. The record shows that almost a year later she was under the care of a physician who treated her for nervousness and fainting spells which she says began shortly after the attack. She claims to have been mentally upset because of the fear of rabies. Her claims were proven to the satisfaction of the jury and the trial judge was apparently not disturbed by the verdict. It can not be denied that *265the record discloses a horrifying experience calculated to upset mental tranquility in the average person. While the tissue on her arm, knee and ankle may well heal and be entirely forgotten, it will doubtlessly be many moons before she will again believe that man’s best friend is one of hers.
This is not a simple dog-bite case. It was truly a vicious attack accompanied by severe injuries and pain, both physical and mental. To measure the damages in dollars and cents is indeed difficult. This is a jury function. It made the award and the trial judge voiced no objection to it. The award, though liberal, does not indicate such passion and prejudice in the jury as would authorize this Court to interfere.
The judgment is affirmed.